DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10367867 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 16-20 are allowed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (U.S. Patent Application Publication No. 2008/0192646, hereinafter “Song”).

Claims 1 and 10:
Song discloses a data processing device for receiving a media stream from a transmitting device, the media stream being in accordance with a media streaming protocol, the device comprising a transceiver (§ 0064, Lines 1-2; Communication terminal) configured to receive a packet of the media stream, wherein the packet comprises a data structure defined by the protocol (§ 0055, Lines 4-8; Generating a report on the quality of service of the multimedia communications and bearing it in an extension message of a data frame in a multimedia codec standard, such as H.264 as disclosed in § 0056) and wherein the data structure comprises:
data of a first type, the first type being associated with a first type identifier in accordance with the protocol (§ 0055, Lines 4-8; Generating a report on the quality of service of the multimedia communications and bearing it in an extension message of a data frame in a multimedia codec standard, such as H.264 as disclosed in § 0056); and 

wherein the transceiver is further configured to transmit a packet to the transmitting device, the transmitted packet being capable of indicating whether or not the data processing device is capable of processing data in a data structure having the type identifier set to the second type identifier (§ 0097, Lines 11-12; § 0098, Lines 1-5; A user can self-define an arbitrary number of payload types that indicate an assumption that the data processing device is capable of processing said user self-defined information).

The method of claim 1 is implemented by the device of claim 10 and is therefore rejected with the same rationale.

Claims 2 and 11:
Song further discloses wherein the data processing device further comprises a controller configured to, if the device is capable of processing data in a data structure having the type identifier field set to the second type identifier, process the packet (§ 0112, Lines 1-2; § 0113, Lines 1-3; After the QoS report is realized, various QoS policies can be carried out based on the report).

Claims 3 and 12:

comprises a controller configured to, if the device is not capable of processing data in a data structure having the type identifier field set to the second type identifier, discard the packet (§ 0097, Lines 16-18; An H.264 decoder that cannot support parsing of the user-defined information will discard the data in the SEI domain automatically).

Claims 4 and 14:
Song further discloses wherein the generated/received data is quality data (§ 0055, Lines 4-5; Generating a report on the quality of service of the multimedia communications).

Claim 5:
Song further discloses wherein the received data comprises one or more of: FEC data; feed-forward data; feedback data; retransmission data; and configuration parameters (§ 0088, Lines 1-4; QoS related data such as packet loss ratio, delay, and jittering).

Claim 6:
Song further discloses wherein the second type identifier is unspecified in the protocol (§ 0056; § 0057, Lines 1-4; The NAL unit type is unspecified in H.264).

Claims 7 and 15:
Song further discloses wherein the media streaming protocol is in accordance with a RTP Payload Format for H.264 Video standard (§ 0056; H.264).

Claim 9:
Song further discloses wherein the received data comprises supplemental enhancement information, as defined in the protocol (§ 0057, Lines 1-2; The extension message includes supplemental enhancement information).

Claim 13:
Song further discloses wherein the transceiver is further configured to receive a prior packet comprising a data structure having the second type identifier, wherein the data is generated in dependence on the received prior packet (§ 0112, Lines 1-2; § 0113, Lines 1-12; After the QoS report is realized, various QoS policies can be carried out based on the report, which would affect future QoS report data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. Patent Application Publication No. 2008/0192646, hereinafter “Song”) in view of Official Notice.

Claim 8:
Song discloses the method as recited in claims 1 and 7, wherein the second type identifier is a Network Abstraction Layer (NAL) unit type field having a NAL unit type value of 6 (§ 0098, Lines 1-5). 

Song does not appear to explicitly disclose wherein the second type identifier is a Network Abstraction Layer (NAL) unit type field having a NAL unit type value of 0, 30 or 31.  However, one or ordinary skill in the art would have just as likely had chosen any of the undesignated types 0 or 24-31, which are not in use, to store Song’s self-defined user data. 

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Song’s self-defined user data by assigning it to any of the undesignated NALU type values 0, 30, or 31 since they are available for use. 

Response to Arguments
Applicant’s arguments, see page 7, filed 03/31/2021, with respect to claim 16 have been fully considered and are persuasive.  The objection of claim 16 has been withdrawn. 
Applicant’s arguments, see page 7, filed 03/31/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 on the ground of nonstatutory double patenting has been withdrawn.
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive: 
On pages 7-8, Applicant argues that Song does not set a type identifier in a type identifier field of a data structure to a second type identifier, wherein the data in the data structure is data of a first type different from the second type because the office action interprets Song’s Quality of Service (QoS) report as the “data of a first type” and interprets supplemental enhancement information (SEI) data in a network abstraction layer (NAL) as the “second type identifier, which does not seem to make any technical sense because the QoS report is not provided in the data structure of a media stream packet.  The examiner disagrees because Song discloses bearing the report in an extension message of a data frame in a multimedia codec standard, such as H.264 as disclosed in § 0056 while the SEI is the second type (NALU type value 6) as shown in TABLE 1 between [0017] and [0018]. 
Further on pages 8-9, Applicant argues that Song is silent on a method comprising the step of receiving a packet with a data structure having a type identifier field that is set to a second type identifier that is different from the first 
Further on page 9, Applicant argues that Song is silent on the method step of transmitting a packet to a transmitting device that is capable of indicating whether or not the data can be processed in a data structure having the type identifier set to the second type identifier because (1) Song fails to disclose the setting of a second type identifier and (2) even if the setting of a second type 
Lastly on pages 9-10, Applicant argues that the rejection of claim 8 is in error as being unsupported by any evidentiary basis and that there is no basis for the assertion that one of ordinary skill in the art would have just as likely had chosen any of the undesignated types 0 or 24-31, which are not in use, to store Song’s self-defined user data.  The examiner disagrees.  The NALU type values of 0 and 24-31 are undesignated, meaning they are unused by the protocol/standard, but are otherwise available for use, for example, to store Song’s self-defined user data.  Any of the NALU type values of 0 and 24-31 could be used with the same result and neither the claim nor the Applicant’s argument(s) provide or offer any benefit or advantage to using NALU type values 0, 30, or 31 over the other undesignated NALU type values 24-29. 
For these reasons, the rejections of claims 1-15 under 35 USC 102 and 35 USC 103 are maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2010/0183033 (Hannuksela) – Method and Apparatus for Encapsulation of Scalable Media – Adding quality enhancement data to scalable media without additional packets. 
U.S. Patent Application Publication No. 2006/0222014 (Zhang) – Method and System for Formatting Encoded Video Data – An encoder core makes use of unit structures with types that are undefined to carry additional video information. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T TRAN/Primary Examiner, Art Unit 2452